LEWIS, J.
We have on appeal the ruling of the Circuit Court of the Ninth Judicial Circuit, Orange County, (Stroker, J.), ordering Orange County to pay the fees of mental health experts appointed by the court in connection with the evaluation of Robert Ira Peede during a postconviction competency determination pursuant to Carter v. State, 706 So.2d 873 (Fla.1997). We have jurisdiction. See art. V, § 3(b)(1), Fla. Const.
Based upon the reasoning contained in this Court’s recent opinion in Miami-Dade County v. Jones, 793 So.2d 902 (Fla.2001), we affirm the trial court’s ruling placing financial responsibility upon the county.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, and QUINCE, JJ., concur.